Citation Nr: 0027308	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  95-12 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an extraschedular evaluation for service-
connected amputation of right (major) little finger, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to a higher initial rating for service-
connected frostbite of both feet, rated as 10 percent 
disabling from January 21, 1997 to January 11, 1998, and each 
foot rated separately as 30 percent disabling, effective 
January 12, 1998. 

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1979.

These matters came to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Washington, D.C.  In July 1994, the 
RO denied the claim of service connection for loss of use of 
right hand secondary to service-connected disability, and the 
claim for an increased (compensable) evaluation for service-
connected little finger injury of the right hand.  A notice 
of disagreement was submitted in January 1995.  In March 
1995, a statement of the case was issued and the veteran 
submitted a substantive appeal.  In a January 1997 rating 
action, the RO increased the evaluation of the disability 20 
percent for the right little finger disability.  Although the 
issue was initially characterized by the RO as entitlement to 
an increased rating for the disability and entitlement to 
service connection for loss of use of the right hand, the 
Board recharacterized the issue as stated on the title page 
of the June 1999 remand and in this decision.  

In light of the veteran's change in residence, this case was 
transferred to the RO in Columbia, South Carolina, which now 
has jurisdiction.  

By rating action of August 1997, the Columbia, South 
Carolina, RO granted service connection for frostbite of the 
feet and assigned a noncompensable evaluation.  In November 
1997, the veteran submitted a notice of disagreement with the 
assigned rating, and a statement of the case was issued that 
December.  A substantive appeal was filed in April 1998, and 
a personal hearing was conducted that September.  By a 
September 1998 rating decision, the RO assigned an increased 
rating of 10 percent for each foot, effective January 12, 
1998.  In that same decision, it was determined that a 10 
percent rating was warranted, effective June 23, 1997.  

When this matter was previously before the Board in June 
1999, both of these issues were remanded to the RO for 
further development.  Thereafter, in a June 2000 rating 
decision, the RO assigned an increased rating of 10 percent 
for bilateral frostbite of the feet, effective January 21, 
1997, and determined that a 30 percent rating was warranted 
for each foot, effective January 12, 1998. 

For reasons stated below, a REMAND is in order with regard to 
the matter of an increased rating for bilateral frostbite of 
the feet for the period beginning January 12, 1998.


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  For the period prior to January 12, 1998, the veteran's 
service-connected bilateral frozen feet residuals are 
productive of manifestations such as persistent moderate 
swelling, tenderness, and redness. 

3.  The service-connected amputation of the right (major) 
little finger is not productive of disability comparable to 
loss of use of the hand and does not present an exceptional 
or unusual disability picture, with related factors such as 
marked interference with employment or frequent periods of 
hospitalization, such as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 30 percent for 
bilateral frozen feet residuals, effective from January 21, 
1997, to January 11, 1998, have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.103(a), 4.7; 38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (effective prior to January 12, 
1998 and August 13, 1998); 38 C.F.R. § 4.104, Diagnostic Code 
7122 (effective as of January 12, 1998); 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (effective as of August 13, 1998).

2.  The criteria for an evaluation greater than 20 percent 
for service-connected amputation of the right (major) little 
finger have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.63, 4.71a, Diagnostic 
Code 5156 (1999). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Frostbite of the Feet

The service medical records document the veteran's treatment 
for frostbite of the feet in 1978.  In February 1978, an 
examination revealed tenderness in the toes, no swelling, and 
some discoloration.  There was a two-millimeter dark spot on 
the right great toe.  The examiner diagnosed probable first-
degree frostbite.  In March 1978, the examination revealed 
cyanotic discoloration and tenderness of the great toe.  The 
examiner determined that the veteran had systemic frostbite 
with little tissue involvement and inflammation.  

A VA treatment record from the 1980s reflects the diagnosis 
and treatment of tinea pedis.  The evidence also includes 
records of VA treatment the veteran received for tinea pedis 
in January 1997.  At that time, his history of a cold injury 
was noted.  

Based on excerpts from the veteran's service medical records, 
the RO determined in August 1997 the RO granted service 
connection for frostbite of the feet and assigned a 
noncompensable rating, effective January 21, 1997.  

A VA examination was conducted in August 1997.  The examiner 
reported an assessment of tinea pedis, soft corns, probable 
lichen simplex chronicus or other eczema of the dorsum of the 
foot, and history of severe frostbite.  The following was 
noted on examination:  bilaterally symmetrical eruptions with 
superficial peeling in a moccasin foot distribution; some 
hyperpigmentation over the dorsa of the toes as well as some 
lichenfied hyperkeratotic patches at the distal dorsal foot; 
interdigital webs of the 4-5, 3-4, and 2-3 toes had white, 
hyperkeratotic maceration; KOH from the sides of the feet 
were positive; and KOH from the interdigital web was 
positive.  

Thereafter, in a November 1997 statement, the veteran 
maintained that his bilateral foot disability was manifested 
by constant pain and swelling; he asserted that the 
disability warranted a 30 percent evaluation.

On VA examination of February 1998, the veteran reported that 
he experienced fungal infections that he had treated with 
topical creams.  He complained of having swelling and pain in 
his feet, particularly during the summer months.  He denied 
suffering from cold sensitivity or excessive sweating.  In 
addition, he reported having some darkening of the feet, but 
denied having diabetes or associated illness.  

The examiner noted the following:  hyperpigmented areas 
overlying the dorsum of the feet, chiefly over the third, 
fourth and fifth toes; no evidence of edema at that point; 
normal temperature; no evidence of atrophy; skin dry and 
exceptionally dry skin over the heel; evidence of 
interdigital fungal infections; no scars appreciated; nails 
were not hypertrophic; normal neurological examination; and 
peripheral pulses present and intact.  The examiner reported 
an impression of status post cold injury to feet with 
hyperpigmented discoloration and fungal infection.  The 
examiner commented that the recurrent fungal infections were 
of a known consequence to cold injury, and that the veteran 
had documentation supporting the incurrence of such an injury 
during service.  The examiner was not able to distinguish 
between the tinea pedis secondary to cold exposure and the 
normal tinea pedis that occurs in the absence of cold injury. 

In September 1998, the veteran testified that the skin of his 
feet was brittle and cracked open, and that it resulted in 
bleeding between the toes.  He reported that he cleaned the 
area between the toes because he had a problem with odor in 
the past, but that he was not able to permanently get rid of 
the fungus.  The bleeding between the toes generally occurred 
approximately every other night.  In addition to cleaning 
between the toes, he uses the cream prescribed by a VA 
physician.  The cream is used for dry skin and helps 
alleviate the itching.  His feet are painful at times when he 
is standing on his feet, and engaging in activities such as 
using a ladder.  He rests in the evenings and elevates his 
feet.  He also experiences cramps in the toe and feet in the 
evenings.  He is currently employed as a carpenter, and is on 
his feet eight hours a day.  He bought a special pair of 
boots for work, but he continued to suffer from itching and 
swelling.  He added that his whole body temperature changes 
when his feet are warm.  The veteran explained that during 
the summer months, the feet go through a blistering stage, 
and during the winter the skin becomes dry, brittle and 
cracks.  He added that he suffered from numbness, swelling 
and aching of the feet when the weather is cold, and at that 
time he uses hot water treatment and his creams.  He does not 
have nails on the smaller toes, and they only grow on the big 
toes.  

By rating action of September 1998, a 10 percent rating was 
assigned for each foot.  An effective date of January 21, 
1997.

A VA examination was conducted in April 2000.  The examiner 
noted that there was no clubbing or cyanosis of the 
extremities.  There was mild ankle edema bilaterally.  The 
skin was significant for brown discoloration involving all 
nail beds.  Onychomycosis was appreciated in all nail beds.  
There were 2+ pulses noted in dorsalis pedis and posterior 
tibial beds.  The examiner noticed severe hyperpigmentation, 
primarily involving the dorsum of each foot.  The feet were 
cold to touch, but were dry.  The neurological examination 
revealed a stocking-glove type pattern of decreased tactile 
stimulation consistent with peripheral neuropathy.  The 
examiner reported diagnoses of status post severe cold injury 
to both lower extremities with significant peripheral 
neuropathy, and onychomycosis/tinea pedis/fungal nail 
infection.  

In a June 2000 rating decision, the RO assigned an increased 
rating of 30 percent for each foot, effective January 12, 
1998.  

Right (Major) Little Finger Amputation

The service medical records reflect the fracture of the right 
little finger.  It was noted that the veteran is right-
handed.  

By rating action of May 1984, service connection was 
established for an injury to the right little finger.  The 
disability was rated as noncompensable.  

VA records show that in 1984, the veteran was treated for 
joint contracture.  His ongoing complaints related to the 
little finger are noted in records dated in 1989 and in the 
1990s.  X-rays from 1993 revealed ankylosis of the 5th 
finger.  On VA examination in October 1993, it was noted that 
the finger was deformed and ankylosed.  It was further noted 
that grasping was good with the remaining fingers, but that 
the veteran could not grasp with the little finger.  

In a February1995 letter, Dr. Frank Seinsheimer reported an 
impression of deformity of the finger with flexion 
contracture PIP joint and radial deviation MCP joint.  He 
recommended the amputation of the finger, and noted that the 
veteran had reached the maximum medical improvement. 

In January 1997, the veteran underwent an amputation of the 
right fifth finger.  By rating action of January 1997, the RO 
assigned a temporary total rating based on surgical treatment 
necessitating convalescence, effective January 8, 1997.  In 
that same decision, the RO determined that an increased 
rating of 20 percent was warranted, effective March 1, 1997.  
In a May 1997 rating action, the effective date for the 20 
percent rating was set at April 1, 1997.  

VA records from 1997 reflect the ongoing follow-up treatment 
and rehabilitation of the right hand.  In a March 1997 note, 
it was indicated that the veteran needed a month of leave for 
rehabilitation of his hand before returning to work.  

In August 1997, the veteran testified that he was told that 
he would have a nerve problem and fluid building up in the 
hand because they had to remove the tendon to remove the 
bone.  He was instructed to keep the hand moving to avoid the 
fluid build up and developing problems with the other 
fingers.  However, he has started to lose grip strength in 
the fourth finger and his hand swells.  He noted that he has 
problems straightening out the ring finger because of the 
fluid build up and nerve problems.  He also experienced pain 
and there is discomfort when someone grips his hand.  He 
noted that the pain felt like a tightness.  He testified that 
he had been undergoing occupational therapy, and is learning 
to use his left hand.  The veteran testified that his 
physicians informed him that the grip strength is low because 
of prior procedures that involved moving the nerves and 
tendons of the hand.  

A VA examination was conducted in July 1999.  It was noted 
that the veteran was a self-employed carpenter and that he 
complained of decreased grip strength in the right hand and 
swelling over the dorsum of the hand.  The examiner observed 
that the surgical incision was well healed where the ray 
amputation was performed.  The PIP joint of the ring finger 
was fixed in 40 degrees of flexion, and the examiner could 
not passively or actively extend it from that position.  
There was 80 degrees of metacarpophalangeal flexion in the 
ring finger and 90 degrees flexion in the index and middle 
fingers.  There was 90 degrees of PIP flexion all the way to 
0 degrees extension in the other three digits.  There was no 
diminished motion in the thumb, IP or metacarpophalangeal 
joint.  There was no swelling in the hand.  He had excellent 
wrist dorsiflexion and palmar flexion.  Grip strength was 4-
/5.  There were no sensory deficits.  The examiner reported 
an impression of status post ray amputation of the right 
hand.  The examiner was unclear about why there is diminished 
grip strength because there was no evidence of arthritis in 
the right upper extremity and no evidence of swelling on the 
dorsum of the hand or any of the joints.  The veteran did 
have a stiff DIP joint of the ring finger, but the examiner 
found that it should not greatly limit function.  X-rays were 
obtained to look for evidence of arthritis.  The examiner 
noted that besides the decreased grip strength, there were no 
other findings that should give the veteran pain or reason 
for decreased strength.  X-rays revealed status post 
amputation of the fifth digit from the metacarpal base 
distally, loss of associated soft tissues, and remaining 
osseous structures intact.  

II.  Legal Analysis

The Board finds that the veteran's claims are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Frostbite of the Feet

In this case, the veteran is in disagreement with the initial 
rating assigned for his bilateral frostbite of the feet.  
Thus the Board must consider the rating, and, if indicated, 
the propriety of a staged rating, from the initial effective 
date forward.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  With regard to the disability at issue, the Board 
finds that the evidence does demonstrate that an increased 
rating should be assigned for the period prior to January 12, 
1998. 

Service connection is currently in effect for frostbite of 
the feet, each rated 30 percent disabling under the 
provisions of 38 C.F.R. § 4.104, Diagnostic Code 7122 (1999).  
Since the initiation of the appeal, amendments were made to 
the rating criteria used to evaluate cold injury residuals 
(formerly "frozen feet, residuals of (immersion foot)").  
62 Fed. Reg. 65207-65224 (1997).  The new rating criteria 
took effect January 12, 1998.  The latest rating criteria 
took effect August 13, 1998.  63 Fed. Reg. 37778-37779 (July 
1998).  Essentially, the rating criteria that took effect in 
August 1998 are the same in substance as the amended criteria 
that became effective in January 1998.  

The Court has stated that where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

In a recent opinion, VAOPGCPREC 3-2000, VA's General Counsel 
issued a holding regarding the application of the new 
criteria.  It was held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g) which 
provides that VA may, if warranted by the facts of the claim, 
award an increased rating based on a change in law 
retroactive to, but no earlier than, the effective date of 
the change.  It was further held that pursuant to 38 U.S.C.A. 
§ 7104, the Board's decisions must be based on consideration 
of all evidence and material of record, rather than merely 
evidence which pre-dates or post-dates a pertinent change to 
VA's rating schedule.  

The Court has further stated that when the Board addresses in 
its decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  In addition, if the Board 
determines that the claimant has been prejudiced by a 
deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9, 
specifying the action to be taken.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Here, the April 1998 supplemental 
statement of the case reflects the application of the amended 
rating criteria that took effect in January 1998.  Therefore, 
the veteran has been fully informed of the new rating 
criteria and their application to his claim.  

Under 38 C.F.R. § 4.104, Diagnostic Code 7122, in effect 
prior to January 12, 1998, a 10 percent rating is assigned 
for residuals of both frozen feet with mild symptoms, 
chilblains.  The next higher rating of 30 percent is assigned 
for residuals of both frozen feet when there is persistent 
moderate swelling, tenderness, redness, etc.  The maximum 
evaluation of 50 percent is assigned for residuals of both 
frozen feet with loss of toes, or parts, and persistent 
severe symptoms.  A notation following Diagnostic Code 7122 
provides that with extensive losses higher ratings may be 
warranted by reference to amputation ratings for toes and 
combination of toes, and in the most severe cases ratings for 
amputation or loss of use of one or both feet should be 
considered.  Also, there is no requirement of loss of toes or 
parts for the persistent moderate or mild under this 
Diagnostic Code. 

Under 38 C.F.R. § 4.104, Diagnostic Code 7122, in effect as 
of January 12, 1998, each affected part is to be rated 
separately and then combined in accordance with 38 C.F.R. 
§§ 4.25, 4.26.  A 10 percent evaluation is assigned when 
there is arthralgia or other pain, numbness or cold 
sensitivity in the affected part.  A 20 percent rating is 
assigned when there is arthralgia or other pain, numbness, or 
cold sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  The maximum evaluation of 30 
percent is assigned when there is arthralgia or other pain, 
numbness or cold sensitivity plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).   

In this case, the Board finds that the veteran meets the 
criteria for a 30 percent rating for each affected part, as 
per the current version of Diagnostic Code 7122.  The 
veteran's complaints of foot pain and swelling during the 
summer months and while working have been noted in the 
evidence of record, particularly his sworn testimony.  Also, 
there are findings of significant peripheral neuropathy.  The 
medical findings further disclose that the disability is 
productive of hyperpigmentation, i.e., color changes have 
been shown.  Furthermore, the veteran has indicated that he 
does not have all of his toenails, and examinations have 
revealed discoloration of the nail beds and fungal nail 
infection.  Therefore, nail abnormalities have been 
demonstrated.  Given the combination of these symptoms and 
the listed criteria, each foot should be rated as 30 percent 
disabling since there is a question as to which of the 
evaluations should apply.  38 C.F.R. § 4.7 (1999).  The 
combined rating for each foot equals 51 percent.  See 
38 C.F.R. § 4.25 (1999).  Application of the bilateral factor 
yields a rating of 56 percent.  See 38 C.F.R. § 4.26 (1999).  
Therefore, the total rating for the bilateral frozen foot 
disability equals 60 percent.  Although the evidence as a 
whole demonstrates that a 30 percent rating is warranted for 
each affected foot, the higher rating cannot be assigned for 
the period prior to January 12, 1998, as per the VA General 
Counsel's holding in VAOPGCPREC 3-2000.  However, in this 
case, the Board does find that for the period prior to 
January 12, 1998, the application of the old criteria would 
result in an increased rating of 30 percent.  

In this case, the degree of disability for this period is 
comparable to the persistent swelling, tenderness and redness 
required for a 30 percent rating under the old version of 
Diagnostic Code 7122.  As noted in the medical evidence, 
there was some tissue involvement, inflammation, 
hyperpigmented areas, and various skin eruptions.  Also, the 
veteran had complained of swelling and pain during the summer 
months in addition to the fungal infections, and that he 
experiences discomfort during his working hours since he 
spends time on his feet, and that his feet cramp in the 
evenings.  Given the combination of the symptoms noted, the 
degree of disability is comparable to such criteria as 
persistent moderate swelling, tenderness, or redness, as 
required for a 30 percent rating.  However, the symptoms are 
not severe in the sense that they involve the loss of toes, 
or parts, and persistent severe symptoms as required for a 50 
percent rating for this period.  Indeed, as noted above, the 
veteran himself argued that a 30 percent evaluation was 
appropriate.  In light of the foregoing, there is not a 
question as to which of the two evaluations should apply, 
with regard to the period prior to January 12, 1998.  
38 C.F.R. § 4.7 (1999). 

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
7122, do not provide a basis to assign an evaluation higher 
than the 30 percent rating assigned by this decision for the 
period prior to January 12, 1998. 

Here, the preponderance of the evidence supports the grant of 
a 30 percent rating for service-connected bilateral frozen 
feet residuals, for the period prior to January 12, 1998.  
Therefore, the application of the benefit of the doubt 
doctrine contemplated by 38 U.S.C.A. § 5107 (West 1991) is 
inappropriate in this case. 

Right (Major) Little Finger Amputation

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disability at issue.

Currently, the veteran's disability is assigned the maximum 
rating of 20 percent available for amputation of the little 
finger under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5156 (1999).  Under this Diagnostic Code, a maximum 
rating of 20 percent is assigned for little finger (major and 
minor) amputation with metacarpal resection (more than one-
half of the bone lost).  In a note following the Diagnostic 
Codes used to rate single finger amputations, it is provided 
that single finger amputation ratings are the only applicable 
ratings for amputations of whole or part of single fingers.  
Therefore, as noted in the remand, given the maximum 
evaluation assigned and the veteran's contentions regarding 
loss of use of the hand, the issue before the Board is 
whether an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) is warranted.  

In Floyd v. Brown, 9 Vet. App. 88 (1996) the Court held that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), in the 
first instance.  Also, VA's General Counsel has held that the 
question of entitlement to a total rating based on an 
extraschedular rating is not inextricably intertwined with 
the question of entitlement to a higher schedular rating, and 
that the proper method of returning the case to the RO for 
further action is by remand rather than referral.  VAOPGCPREC 
6-96.  As noted in the remand, in an August 1997 rating 
decision the RO declined to submit the case to the Director 
of VA's Compensation and Pension Service for consideration of 
an extraschedular rating.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

Here, there are no records indicating that the veteran's 
right little finger disability has required frequent 
hospitalization for treatment.  There are indications that 
the disability does interfere with employment since it 
affects his dominant hand and he has had to undergo therapy 
to improve the use of his left hand.  However, any 
interference with employment has been taken into account by 
the rating currently in effect since it contemplates such 
interference.  Also, after the amputation in 1997, the 
follow-up records indicate that the veteran was able to 
return to work after going through a period of 
rehabilitation.  Therefore, overall the evidence does not 
show that a rating greater than 20 percent is warranted for 
this disability.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
5156, do not provide a basis to assign an evaluation higher 
than the maximum 20 percent rating currently in effect.  As 
noted, the veteran has essentially contended that his right 
little finger amputation is productive of or comparable to 
the loss of use of the right hand.

Loss of use of a hand or a foot, for the purpose of special 
monthly compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function of the hand or foot, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance and propulsion, etc., in the case of the foot, could 
be accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 4.63 (1999).

It is clear from the veteran's complaints and the need to 
amputate the right little finger that the function of the 
right dominant hand has been impaired.  On the most recent VA 
examination, stiffness of the right ring finger was noted, 
but the examiner determined that it should not limit the 
veteran's function greatly.  Therefore, it is reasonable to 
conclude that such impairment is not productive of or 
comparable to no remaining effective function as required for 
consideration of special monthly compensation as provided 
under 38 C.F.R. § 4.63. 

Here, the preponderance of the evidence is against the 
veteran's claim, therefore the application of the benefit of 
the doubt doctrine contemplated by 38 U.S.C.A. § 5107 (West 
1991) is inappropriate in this case.


ORDER

Entitlement to a 30 percent evaluation for service-connected 
bilateral frozen feet residuals, for the period prior to 
January 12, 1998, has been established, and the appeal is 
granted subject to regulations applicable to the payment of 
monetary benefits.

Entitlement to a rating greater than 20 percent for service-
connected amputation of the right (major) little finger has 
not been established, and the appeal is denied.  


REMAND

Entitlement to an Increased Evaluation for Service-Connected 
Frostbite of Both Feet, Rated as 30 Percent Disabling, 
Effective January 12, 1998

For the period beginning January 12, 1998, the veteran was 
assigned the maximum rating available for this disability 
under the current version of Diagnostic Code 7122.  A review 
of the June 2000 rating action does not reflect consideration 
of an extraschedular rating.  The Board does not have 
jurisdiction to adjudicate the issue of an extraschedular 
rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 
(1996).  VA's General Counsel has held that the question of 
entitlement to a total rating based on individual 
unemployability is not inextricably intertwined with the 
question of entitlement to a higher schedular rating, and 
that the proper method of returning the case to the RO for 
further action is by remand rather than referral.  VAOPGCPREC 
6-96.

Accordingly, this matter is REMANDED for the following 
action:

The RO should adjudicate the claim for 
an extraschedular rating under § 
3.321(b)(1) (1999).  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN D. REISS
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

